Citation Nr: 0024336	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot and 
ankle disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January to March 1971.  
This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  


FINDINGS OF FACT

1.  The RO, by rating decisions dated in December 1971 and 
October 1973, denied service connection for a right foot and 
ankle disorder on the basis that the veteran had a pre-
existing disorder that was not aggravated during his brief 
period of service; the veteran did not file timely appeals 
following appropriate notice, and those decisions became 
final.

2.  The evidence added to the record since the RO's most 
recent final decision of October 1973 is either cumulative in 
nature or not material in that it does not indicate that the 
veteran's right foot and ankle disorder either began during 
service or underwent an increase in disability during 
service; the evidence received since October 1973 is not so 
significant that it must be considered in order to properly 
decide the merits of the veteran's claim.


CONCLUSION OF LAW

A rating decision dated in October 1973 denied service 
connection for a right foot and ankle disorder; new and 
material evidence has not been submitted, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, by rating decision dated in December 1971, denied 
service connection for a right foot and ankle disorder on the 
basis that the veteran had a pre-existing disorder that was 
not aggravated during his brief period of service.  The 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final.  An October 1973 
rating decision, also final, found that the claim remained 
denied.  To reopen the claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  A 
pre- existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

At the time of the last final denial of the claim in October 
1973, evidence showed that the veteran had been found to have 
a right foot abnormality in the talonavicular joint, due to 
Kohler's disease, after stepping in a hole during training in 
service in February 1971.  This was noted as a pre-existing 
defect, which was not service aggravated.  The veteran was 
separated from service in March 1971 on the basis that he did 
not meet induction standards.  A September 1973 private 
medical report noted that the veteran was not having any pain 
and had no restriction of activities because of his ankle 
problem for which he had been discharged from service.  The 
veteran's right calf was slightly smaller than the left, and 
he walked on the lateral side of his foot.  The examiner also 
noted some arthritic changes in the ankle on X-ray.  

Since the evidence failed to show that the veteran's pre-
existing right foot and ankle disorder was aggravated during 
active duty, service connection was denied.  

No credible evidence addressing the issue of aggravation of 
the veteran's right foot and ankle condition during service 
has been received since the October 1973 rating decision.  

A statement by a private physician, Edward U. Kissel, M.D., 
dated in December 1997, noted that the veteran had been 
followed since June 1995 for degenerative disease in his foot 
and ankle.  Dr. Kissel noted that "[t]his stems from an 
injury back in the early 1970's."  The veteran was treated 
conservatively.  Private medical records show that the 
veteran underwent a triple arthrodesis with inclusion of the 
first cuneiform into the fusion mass in May 1998.  X-rays 
showed persistent degenerative joint disease of the mid foot.  

These records do not provide any evidence of an increase in 
severity, or aggravation, o the preexisting disorder during 
service, and as such they do not constitute new and material 
evidence.  Dr. Kissel's statement regarding causation is 
based on the veteran's reported history, and in any event is 
not specific enough to provide evidence of inservice 
incurrence or aggravation.  The veteran has submitted his own 
statements and hearing testimony to the effect that his foot 
and ankle disorder began during service.  These statements 
are not only cumulative of evidence of record in October 
1973, they are also contradicted by the objective evidence of 
record which includes the veteran's own reported history 
during service of a pre-existing foot/ankle problem, and X-
ray evidence in service of a pre-existing defect; as such, 
the veteran's statements are not found to be material.  

While the veteran has submitted various items of evidence 
since the October 1973 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since October 1973 does not 
demonstrate that the veteran's pre-existing right foot and 
ankle condition underwent an increase in disability during 
service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate that his pre-existing foot and 
ankle condition underwent an increase in disability during 
service.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a right foot and ankle 
disorder, that benefit is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

